Exhibit 10.97

AMENDMENT TO RESTRICTED STOCK AWARD CONTRACT

The Restricted Stock Award Contract between HCI Group, Inc. (formerly Homeowners
Choice, Inc.) and Wayne Burks having a grant date of November 12, 2013 and by
which 24,000 shares of HCI Group, Inc. restricted stock were awarded to Mr.
Burks is hereby amended so that the portions of the award relating to (i) 6,000
shares that would vest one year after the Fair Market Value equals or exceeds
$50 per share for 20 consecutive trading days and (ii) 6,000 shares that would
vest one year after the Fair Market Value equals or exceeds $95 per share for 20
consecutive trading days are both cancelled effective March 2, 2016.

Agreed to this 2nd day of March 2016.

 

 

 

Wayne Burks

HCI Group, Inc. By:  

 

  Paresh Patel, Chief Executive Officer